United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                             No. 03-10400                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANDRES RAMOS,
                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:92-CR-155-7-Y
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Andres Ramos appeals the denial of his motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c).      Ramos filed his motion

based on Amendment 505 to the sentencing guidelines.      Ramos’s

premise for his argument that his sentence would have been lower

had Amendment 505 been applied because this court determined on

direct appeal that the district court committed harmless error

when it enhanced his base offense level for possession of

firearms is mistaken.   In fact, this court held that the

Government proved a sufficient nexus between Ramos’s activities


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10400
                               -2-

and the firearms to warrant the increase.    United States v.

Ramos, 71 F.3d 1150, 1157 (5th Cir. 1996).

     Because the range of imprisonment that Ramos could have

received would have remained the same had Amendment 505 been

applied, he fails to show that the district court abused its

discretion when it denied his motion.    United States v.

Whitebird, 55 F.3d 1007, 1009 (5th Cir. 1995).

     AFFIRMED.